Citation Nr: 1409096	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right orchalgia.

2.  Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claims for additional development in June 2012.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).  Following the requested development, the Veteran's claims were readjudicated and denial of the claims was confirmed in a December 2012 supplemental statement of the case.  The case was subsequently returned to the Board and the Veteran now continues his appeal.  

The issue of entitlement to a compensable rating for scars, status-post repair of an umbilical hernia was referred to the RO by the Board in June 2012.  It does not appear that this issue has been addressed to date.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosed disability of right testicle, to include right orchalgia.

2.  The preponderance of the evidence fails to establish that an etiological relationship exists between the Veteran's currently-diagnosed ED and his military service, to include an in-service umbilical hernia and surgery.




CONCLUSIONS OF LAW

1.  Service connection for right orchalgia is not warranted.  38 U.S.C.A. §  1131 (West 2012); 38 C.F.R. § 3.303 (2013).

2.  Service connection for ED is not warranted.  38 U.S.C.A. §  1131 (West 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2006 and July 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in December 2006.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  

The Board notes that the Veteran's claims file has been rebuilt.  Such was done in accordance with the M21-1MR, Part III, subpart ii, Chapter 4, Section D.  In this regard, the Veteran was advised that his claims file had been lost and that his service treatment records (STRs) are no longer available.  He was also notified that no further action would be taken to locate the lost records, that he should submit any evidence in his possession, and that he was ultimately responsible for providing the evidence. The Board has kept this unfortunate situation in mind while addressing the Veteran's claim, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Indeed, as will be discussed below, the outcome of the decisions does not rest on a finding of an in-service injury, which has been essentially conceded, but rather the absence of a current medical diagnosis and a negative VA nexus opinion.

The Veteran's post-service treatment records have been associated with the claims file.  Although he reported treatment from a Dr. T, he did not provide a release for or a copy of those records.  The Veteran also underwent a VA examination in April 2008.  The Board remanded the claims for an another examination as well as VA treatment records.  

In compliance with the remand directives, the Veteran underwent a second examination in July 2012 to determine the etiology of his right orchalgia and ED.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the requested examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the report and provided pertinent information to include an etiological opinion, complete with rationale, the Board finds that such examination and opinion are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given the foregoing, and that the requested VA records were obtained, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141, 146-147   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran was provided an opportunity to set forth his contentions during a hearing, to which he failed to appear and/or provide good cause to reschedule the hearing.  His hearing request was considered withdrawn.  

The Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Orchalgia

The Veteran stated that after a lifting injury in service, he suffered an umbilical hernia.  He had surgery for the hernia in 1982 and states he has had right orchalgia "intermittently present since 1982."

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of the right testicle that is manifested by right orchalgia.  Based on a thorough review of the Veteran's private treatment records, VA treatment records, and VA examination report, the weight of the evidence does not support a finding that the Veteran has a current diagnosis of right orchalgia. Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141   (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Board is also cognizant of the holding of the Court in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  

However, the evidence in this case does not demonstrate a diagnosis of right orchalgia at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  It is true that VA treatment records document a diagnosis of right orchalgia beginning in 2003.  However, by November 2004, which was over a year prior to the Veteran filing his claim for service connection, a urology clinic note indicates that the Veteran's right orchalgia was "now resolved."  Indeed, in January 2005, the Veteran indicated that he had "no groin pain."  Similarly, during a VA examination in April 2008, the Veteran only reported a "past medical history of intermittent left testicular pain" (emphasis added).  He went on to note that he did not have "any current symptoms of testicular pain."  The examiner found "no objective evidence on clinical exam to support a diagnosis for right orchalgia at this time."  During the July 2012 VA examination, the Veteran's testes were found to be "normal" and the examiner similarly did not diagnose right orchalgia.  

Consideration has been given to the Veteran's contention that he experiences pain of the right testicle.  He is competent to make such a statement.  However, in light of the foregoing evidence, the statement is not necessarily credible.  Moreover, pain alone is not a disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Court held in Sanchez-Benitez that pain alone, without underlying pathology, is not a disability for VA purposes.  The Board acknowledges that pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, in the present case, the VA examinations and medical record do not demonstrate functional loss.  Put another way, the Veteran's contention of having a right testicle disability manifested by right orchalgia is outweighed by the medical evidence that fails to diagnose a disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Given the foregoing, the Veteran is not shown to have right orchalgia, and the claim must be denied. 

Erectile Dysfunction

The Veteran's VA records document a history of treatment for ED beginning in 2004 and continuing through the appeal period.  The report from a July 2012 VA examination also diagnosed the Veteran with ED.  The criteria for Shedden element (1) have therefore been met with respect to this issue.

Although the Veteran's service treatment records are unavailable, the Veteran has attributed his current ED to surgery for an umbilical hernia he endured in service.  He is currently service-connected for a scar due to that surgery.  As such, the Board concedes the in-service event and the criteria for Shedden element (2) have been met.

Turning to the crucial element (3) of Shedden, the Board finds that the weight of the evidence is against the finding that the Veteran's ED is connected to active service.  

During the April 2008 VA examination, the Veteran indicated the onset of his erectile dysfunction was in 1985.  The examiner noted that the "C-file was silent for any evaluation of erectile dysfunction until April of 04."  A primary care note from May 2008 indicates that the Veteran "continues to be convinced that umbilical hernia repair while active duty has contributed to his sterility" but the physician assessed him with a "historically low sperm count and sterility, not related to previous surgery."  During the VA examination in July 2012, the Veteran reported that after service Dr. T told him he had "no sperm count and that he was sterile."  After taking a history from the Veteran and reviewing the claims file, the examiner conducted a physical examination of the Veteran.  The examiner diagnosed the Veteran with erectile dysfunction and opined that "it is less likely as not caused by or a result of any in-service injury or disease, or had its onset in service, because neither (lifting injury related) umbilical hernia nor repair of umbilical hernia, is a recognized cause of erectile dysfunction."  The examiner further stated that it "is as likely as not related to tobacco use, dyslipidemia, +/- hypertension (recognized causes of ED)."

The report of the July 2012 VA examination is highly probative.  The examiner clearly reviewed the entire record as well as took into account the Veteran's lay history.  A well-reasoned rationale was provided to support the negative conclusions.  There is no competent medical opinion to the contrary.
  
Consideration has been given to the Veteran's contention that his ED is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, etiology of ED falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

That is, although the Board readily acknowledges that Veteran is competent to report ED symptoms since service, there is no indication that the Veteran is competent to etiologically link these symptoms to his service, including the in-service umbilical hernia.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating reproductive disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His opinion is also outweighed by the negative VA examination report, which was prepared by a medical professional.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for ED.  The Veteran's claim fails on that basis and the benefit sought on appeal is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

     
ORDER

Service connection for right orchalgia is denied. 

Service connection for erectile dysfunction is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


